Exhibit 10.1

 

REALBIZ MEDIA GROUP, INC.

 

SUBSCRIPTION AGREEMENT

 

The undersigned (hereinafter “Subscriber”) hereby confirms his/her/its
subscription for the purchase of Units (“Units”) of RealBiz Media Group, Inc.
(the “Company”), on the terms described below, with each Unit consisting of:

 

 

(a)

One (1) share (the “Shares”) of common stock of the Company, par value $0.001
per share (the “Common Stock”); and

 

 

(b)

A warrant (collectively, the “Warrants”) to purchase, at any time prior to the
first anniversary after the date of issuance of the Warrant, one (1) share of
Common Stock at an exercise price of $0.05 per share (the “Warrant Exercise
Price”). The shares of Common Stock underlying each Warrant are referred to
herein as the “Warrant Shares”).

 

Capitalized terms used and not otherwise defined herein shall have the meanings
set forth for such terms in the Company’s Confidential Private Placement
Memorandum, dated October 26, 2015 (as amended or supplemented, and together
with all documents and exhibits thereto, the “Memorandum”). The Units, the
Shares, the Warrants and the Warrant Shares are sometimes referred to herein as
the “Securities.”

 

In connection with this subscription, Subscriber and the Company agree as
follows:

 

1.     Purchase and Sale of the Units.

 

(a)     The Company hereby agrees to issue and to sell to Subscriber, and
Subscriber hereby agrees to purchase from the Company, a number of Units at a
price equal to $0.05 per Unit (the “Purchase Price”) and for the aggregate
subscription amount set forth on the signature page hereto. Upon acceptance of
this Subscription Agreement by the Company, the Company shall issue and deliver
to Subscriber a share certificate and a warrant evidencing the applicable number
of Shares and Warrant Shares subscribed for against payment in U.S. Dollars of
the Purchase Price (as defined below).

 

(b)     Subscriber has hereby delivered and paid concurrently herewith the
aggregate purchase price (the “Purchase Price”) set forth on the signature page
hereof required to purchase the Units subscribed for hereunder which amount has
been paid in U.S. Dollars by cash, wire transfer or check, subject to
collection, to the order of “Indeglia & Carney LLP Attorney Client Trust Fund as
Escrow Agent for RealBiz Media Group, Inc.”

 

(c)     Subscriber understands and acknowledges that this subscription is part
of a proposed placement by the Company of a minimum of $456,000 (or such greater
amount as is required to repay the Company’s June 16, 2015 convertible $500,000
promissory note issued to Himmil Investments Ltd. (the “Himmil Note”) in full)
and a maximum of $950,000 of Units, which offering is being made on a “best
efforts” basis (the “Offering”). During the Offering Period, funds will be held
in an escrow account established by the Company and released at the discretion
of the Company from time to time. If a subscription is not accepted, whether in
whole or in part, the subscription funds held therein will be returned to the
investor without interest or deduction.

 

 

 
1

--------------------------------------------------------------------------------

 

 

2.     Covenants, Representations and Warranties of Subscriber. Subscriber
covenants with, and represents and warrants to, the Company and Placement Agent
as follows:

 

(a)     The Master Confidential Purchaser Questionnaire has been completed,
signed and delivered to the Company/Escrow Agent by the Subscriber and is, as of
the date hereof, true, complete, and correct in all respects.

 

(b)     Subscriber is an “accredited investor” as defined by Rule 501 of
Regulation D under the Securities Act of 1933, as amended (the “Act”), and
Subscriber is capable of evaluating the merits and risks of Subscriber’s
investment in the Company and has the capacity to protect Subscriber’s own
interests.

 

(c)     Subscriber understands that the Securities are not presently registered.

 

(d)     Subscriber acknowledges and understands that the Securities are being
purchased for investment purposes and not with a view to distribution or resale,
nor with the intention of selling, transferring or otherwise disposing of all or
any part thereof for any particular price, or at any particular time, or upon
the happening of any particular event or circumstances, except selling,
transferring, or disposing of the Securities made in full compliance with all
applicable provisions of the Act, the rules and regulations promulgated by the
Securities and Exchange Commission (“SEC”) thereunder, and applicable state
securities laws; and that an investment in the Securities is not a liquid
investment.

 

(e)     Subscriber acknowledges the Securities must be held indefinitely unless
subsequently registered under the Act or unless an exemption from such
registration is available. Subscriber is aware of the provisions of Rule 144
promulgated under the Act which permit limited resale of common stock purchased
in a private placement subject to the satisfaction of certain conditions,
including, among other things, the existence of a public market for the common
stock, the availability of certain current public information about the Company,
and the resale occurring not less than six-months after a party has purchased
and paid for the security to be sold.

 

(f)     Subscriber acknowledges that Subscriber has had the opportunity to ask
questions of, and receive answers from the Company or any person acting on its
behalf concerning the Company and its business and to obtain any additional
information, to the extent possessed by the Company (or to the extent it could
have been acquired by the Company without unreasonable effort or expense)
necessary to verify the accuracy of the information received by Subscriber. In
connection therewith, Subscriber acknowledges that Subscriber has had the
opportunity to discuss the Company’s business, management and financial affairs
with the Company’s management or any person acting on its behalf. Subscriber has
received and reviewed the Memorandum, and all the information, both written and
oral, that it desires. Without limiting the generality of the foregoing,
Subscriber has been furnished with or has had the opportunity to acquire, and to
review: (i) copies of all of the Company’s publicly available documents, and
(ii) all information, both written and oral, it desires with respect to the
Company’s business, management, financial affairs and prospects. In determining
whether to make this investment, Subscriber has relied solely on Subscriber’s
own knowledge and understanding of the Company and its business based upon
Subscriber’s own due diligence investigations and the information furnished
pursuant to this paragraph. Subscriber understands that no person has been
authorized to give any information or to make any representations which were not
furnished pursuant to this paragraph and Subscriber has not relied on any other
representations or information.

 

 

 
2

--------------------------------------------------------------------------------

 

 

(g)     Subscriber has all requisite legal and other power and authority to
execute and deliver this Subscription Agreement and to carry out and perform
Subscriber’s obligations under the terms of this Subscription Agreement. This
Subscription Agreement constitutes a valid and legally binding obligation of
Subscriber, enforceable in accordance with its terms, and subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
general principals of equity, whether such enforcement is considered in a
proceeding in equity or law.

 

(h)     Subscriber has carefully considered and has discussed with the
Subscriber’s professional legal, tax, accounting and financial advisors, to the
extent Subscriber has deemed necessary, the suitability of this investment and
the transactions contemplated by this Subscription Agreement for the
Subscriber’s particular federal, state, local and foreign tax and financial
situation and has determined that this investment and the transactions
contemplated by this Subscription Agreement are a suitable investment for the
Subscriber. Subscriber relies solely on such advisors and not on any statements
or representations of the Company or any of its agents. Subscriber understands
that Subscriber (and not the Company) shall be responsible for Subscriber’s own
tax liabilities which may arise as a result of this investment or the
transactions contemplated by this Subscription Agreement.

 

(i)     Neither this Subscription Agreement nor the Master Confidential
Purchaser Questionnaire contain any untrue statement of a material fact or omit
any material fact concerning Subscriber.

 

(j)     There are no actions, suits, proceedings or investigations pending
against Subscriber or Subscriber’s properties before any court or governmental
agency (nor, to Subscriber’s knowledge, is there any threat thereof) which would
impair in any way Subscriber’s ability to enter into and fully perform
Subscriber’s commitments and obligations under this Subscription Agreement or
the transactions contemplated hereby.

 

(k)     The execution, delivery and performance of and compliance with this
Subscription Agreement and the issuance of the Securities will not result in any
material violation of, or conflict with, or constitute a material default under,
any of Subscriber’s articles of incorporation or bylaws or other governing
documents, if applicable, or any of Subscriber’s material agreements nor result
in the creation of any mortgage, pledge, lien, encumbrance or charge against any
of the assets or properties of Subscriber or the Securities.

 

 

 
3

--------------------------------------------------------------------------------

 

 

(l)     Subscriber acknowledges the Securities are speculative and involve a
high degree of risk and that Subscriber can bear the economic risk of the
purchase of the Securities, including a total loss of his/her/its investment.

 

(m)     Subscriber acknowledges he/she/it has carefully reviewed and considered
the risk factors discussed in the Company’s public filings attached to this
Memorandum prior to making an investment decision.

 

(n)     Subscriber recognizes that no federal, state or foreign agency has
recommended or endorsed the purchase of the Securities.

 

(o)     Subscriber is aware the Securities are and will be, when issued,
“restricted securities” as that term is defined in Rule 144 of the general rules
and regulations under the Act.

 

(p)     Subscriber understands any and all certificates representing the
Securities and any and all securities issued in replacement thereof or in
exchange therefore shall bear the following legend or one substantially similar
thereto, which Subscriber has read and understands:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”

 

(q)     Because of the restrictions imposed on resale, Subscriber understands
the Company shall have the right to note stop-transfer instructions in its stock
transfer records, and Subscriber has been informed of the Company’s intention to
do so. Any sales, transfers, or any other dispositions of the Securities by
Subscriber, if any, will be in compliance with the Act.

 

(r)     Subscriber acknowledges that Subscriber has such knowledge and
experience in financial and business matters that he/she/it is capable of
evaluating the merits and risks of an investment in the Securities and of making
an informed investment decision.

 

(s)     Subscriber represents: (i) Subscriber is able to bear the economic risks
of an investment in the Securities and to afford the complete loss of the
investment, and (ii) (A) Subscriber could be reasonably assumed to have the
capacity to protect his/her/its own interests in connection with this
subscription; or (B) Subscriber has a pre-existing personal or business
relationship with either the Company or any affiliate thereof of such duration
and nature as would enable a reasonably prudent purchaser to be aware of the
character, business acumen and general business and financial circumstances of
the Company or such affiliate and is otherwise personally qualified to evaluate
and assess the risks, nature and other aspects of this subscription.

 

 

 
4

--------------------------------------------------------------------------------

 

 

(t)     Subscriber further represents the address set forth in the Master
Confidential Purchaser Questionnaire is his/her principal residence (or, if
Subscriber is a company, partnership or other entity, the address of its
principal place of business); that Subscriber is purchasing the Securities for
Subscriber’s own account and not, in whole or in part, for the account of any
other person; Subscriber is purchasing the Securities for investment and not
with a view to resale or distribution; and Subscriber has not formed any entity
for the purpose of purchasing the Securities.

 

(u)     Subscriber understands the Company shall have the unconditional right to
accept or reject each subscription, in whole or in part, for any reason or
without a specific reason, in the sole and absolute discretion of the Company
(even after receipt and clearance of Subscriber’s funds). No subscription will
be binding upon the Company until accepted by an authorized officer of the
Company. In the event the subscription is rejected, Subscriber’s subscription
funds will be returned without interest thereon or deduction therefrom.

 

(v)     Subscriber has not been furnished with any oral representation or oral
information in connection with the offering of the Securities that is not
contained in the Memorandum and this Subscription Agreement.

 

(w)     Subscriber represents that Subscriber is not subscribing for Securities
as a result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over the Internet, television or radio or presented at any seminar or meeting.

 

(x)     Subscriber has carefully read this Subscription Agreement and the
Memorandum, and Subscriber has accurately completed the Master Confidential
Purchaser Questionnaire which accompanies this Subscription Agreement.

 

(y)     No representations or warranties have been made to Subscriber by the
Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, other than the representations of the Company contained herein, and in
subscribing for the Securities, Subscriber is not relying upon any
representations other than those contained in the Memorandum or in this
Subscription Agreement.

 

(z)     Subscriber represents and warrants, to the best of its knowledge, no
finder, broker, agent, financial advisor or other intermediary, nor any
purchaser representative or any broker-dealer acting as a broker, is entitled to
any compensation in connection with the transactions contemplated by this
Subscription Agreement.

 

 

 
5

--------------------------------------------------------------------------------

 

 

(aa)     Subscriber represents and warrants that Subscriber: (i) has not
distributed or reproduced the Memorandum, in whole or in part, at any time,
without the prior written consent of the Company; and (ii) for three (3) years
from the date hereof will keep confidential the existence of the Memorandum and
the information contained therein or made available in connection with any
further investigation of the Company and not use the information about the
Company for any other purpose.

 

(bb)     If Subscriber is a trust, this investment, together with all other
securities of the Company held by the trust, does not exceed 10% of the trust
assets.

 

3.     Covenants, Representations and Warranties of the Company. The Company
covenants with, and represents and warrants to, Subscriber as follows:

 

(a)     The Company is duly organized and validly exists as a corporation in
good standing under the laws of the State of Delaware.

 

(b)     The Company has all such corporate power and authority to enter into,
deliver and perform this Subscription Agreement.

 

(c)     All necessary corporate action has been duly and validly taken by the
Company to authorize the execution, delivery and performance of this
Subscription Agreement by the Company, and the issuance and sale of the
Securities to be sold by the Company pursuant to this Subscription Agreement.
This Subscription Agreement has been duly and validly authorized, executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 

(d)     The Memorandum and/or information provided by the Company to the
undersigned hereof does not and shall not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein in light of circumstances made
therein not misleading.

 

(e)     The Securities to be issued and sold to the undersigned as provided in
the Memorandum and in this Subscription Agreement have been duly authorized and
when issued and delivered against payment therefor, will be validly issued,
fully paid and non-assessable and will conform to the description thereof in the
Memorandum.

 

(f)     The proceeds from the Offering will be used to repay the Himmil Note in
full. The Company will not conduct a Closing unless it has received sufficient
proceeds in escrow allowing it to repay the Himmil Note in full (including the
prepayment premium, if applicable). If the Company fails to receive sufficient
proceeds in escrow to repay the Himmil Note in full by November 30, 2015 (or
such later date if the Offering is extended by the Company), then all proceeds
will be returned to the Subscriber and the Offering will be terminated. Any
additional amounts received in the Offering after repayment of the Himmil Note
will be used for working capital and general corporate expenses.

 

 

 
6

--------------------------------------------------------------------------------

 

 

4.     Indemnification. Subscriber agrees to indemnify and hold harmless the
Company and its respective officers, directors, employees, shareholders, agents
representatives and affiliates, and any person acting on behalf of the Company,
from and against any and all damage, loss, liability, cost and expense
(including reasonable attorneys’ fees) which any of them may incur by reason of
the failure by Subscriber to fulfill any of the terms and conditions of this
Subscription Agreement, or by reason of any breach of the representations and
warranties made by Subscriber herein, or in any other document provided by
Subscriber to the Company. All representations, warranties and covenants of each
of Subscriber and the Company contained herein shall survive the acceptance of
this subscription.

 

5.     Patriot Act Compliance. (Terms used in this section are defined in
paragraph (d) below.)

 

To induce the Company to accept the undersigned’s investment, the undersigned
hereby makes the following representations, warranties and covenants to the
Company:

 

(a)     The undersigned represents and warrants that no holder of any beneficial
interest in the undersigned’s equity securities of the Company (each a
“Beneficial Interest Holder”) and, no Related Person (in the case the
undersigned is an entity) is or will be:

 

 

(1)

A person or entity whose name appears on the list of specially designated
nationals and blocked persons maintained by the Office of Foreign Asset Control
from time to time;

 

 

(2)

A Foreign Shell Bank; or

 

 

(3)

A person or entity resident in or whose subscription funds are transferred from
or through an account in a Non-Cooperative Jurisdiction.

 

(b)     The undersigned represents that the bank or other financial institution
(the “Wiring Institution”) from which the undersigned’s funds will be wired is
located in a FATF Country.

 

(c)     The undersigned represents that:

 

 

(1)

Neither it, any Beneficial Interest Holder nor any Related Person (in the case
of the undersigned is an entity) is a Senior Foreign Political Figure, any
member of a Senior Foreign Political Figure’s Immediate Family or any Close
Associate of a Senior Foreign Political Figure;

 

 

(2)

Neither it, any Beneficial Interest Holder nor any Related Person (in the case
the undersigned is an entity) is resident in, or organized or chartered under
the laws of, a jurisdiction designated by the Secretary of the Treasury under
Section 311 or 312 of the USA PATRIOT Act as warranting special measures due to
money laundering concerns; and

 

 

 
7

--------------------------------------------------------------------------------

 

 

 

(3)

Its investment funds do not originate from, nor will they be routed through, an
account maintained at a Foreign Shell Bank, an “offshore bank,” or a bank
organized or chartered under the laws of a Non-Cooperative Jurisdiction.

 

(d)     Definitions:

 

Close Associate: With respect to a Senior Foreign Political Figure, a person who
is widely and publicly known internationally to maintain an unusually close
relationship with the Senior Foreign Political Figure, and includes a person who
is in a position to conduct substantial domestic and international financial
transactions on behalf of the Senior Foreign Political Figure.

 

FATF: The Financial Action Task Force on Money Laundering.

 

FATF Country: A country that is a member of FATF. As of September 1, 2003, the
countries which are members of FATF are: Argentina; Australia; Austria; Belgium;
Brazil; Canada; Denmark; Finland; France; Germany; Greece; Hong Kong; Iceland;
Ireland; Italy; Japan; Luxembourg; Mexico; Kingdom of the Netherlands; New
Zealand; Norway; Portugal; Singapore; South Africa; Spain; Sweden; Switzerland;
Turkey; United Kingdom and United States. For a current list of FATF members see
http://www1.oecd.org/fatf/Members_en.htm.

 

Foreign Bank: An organization which (i) is organized under the laws of a country
outside the United States; (ii) engages in the business of banking; (iii) is
recognized as a bank by the bank supervisory or monetary authority of the
country of its organization or principal banking operations; (iv) receives
deposits to a substantial extent in the regular course of its business; and (v)
has the power to accept demand deposits, but does not include the U.S. branches
or agencies of a foreign bank.

 

Foreign Shell Bank: A Foreign Bank without a Physical Presence in any country,
but does not include a Regulated Affiliate.

 

Government Entity: Any government or any state, department or other political
subdivision thereof, or any governmental body, agency, authority or
instrumentality in any jurisdiction exercising executive, legislative,
regulatory or administrative functions of or pertaining to government.

 

Immediate Family: With respect to a Senior Foreign Political Figure, typically
includes the political figure’s parents, siblings, spouse, children and in-laws.

 

Non-Cooperative Jurisdiction: Any foreign country or territory that has been
designated as non-cooperative with international anti-money laundering
principles or procedures by an intergovernmental group or organization, such as
FATF, of which the United States is a member and with which designation the
United States representative to the group or organization continues to concur.
See http://www1.oecd.org/fatf/NCCT_en.htm for FATF’s list of non-cooperative
countries and territories.

 

 

 
8

--------------------------------------------------------------------------------

 

 

Physical Presence: A place of business maintained by a Foreign Bank and is
located at a fixed address, other than solely a post office box or an electronic
address, in a country in which the Foreign Bank is authorized to conduct banking
activities, at which location the Foreign Bank: (a) employs one or more
individuals on a full-time basis; (b) maintains operating records related to its
banking activities; and (c) is subject to inspection by the banking authority
that licensed the Foreign Bank to conduct banking activities.

 

Publicly Traded Company: An entity whose securities are listed on a recognized
securities exchange or quoted on an automated quotation system in the U.S. or
country other than a Non-Cooperative Jurisdiction or a wholly-owned subsidiary
of such an entity.

 

Qualified Plan: A tax qualified pension or retirement plan in which at least 100
employees participate that is maintained by an employer organized in the U.S. or
is a U.S. Government Entity.

 

Regulated Affiliate: A Foreign Shell Bank that: (a) is an affiliate of a
depository institution, credit union or Foreign Bank that maintains a Physical
Presence in the U.S. or a foreign country, as applicable; and (b) is subject to
supervision by a banking authority in the country regulating such affiliated
depository institution, credit union or Foreign Bank.

 

Related Person: With respect to any entity, any interest holder, director,
senior officer, trustee, beneficiary or grantor of such entity; provided that in
the case of an entity that is a Publicly Traded Company or a Qualified Plan, the
term “Related Person” shall exclude any interest holder holding less than 5% of
any class of securities of such Publicly Traded Company and beneficiaries of
such Qualified Plan.

 

Senior Foreign Political Figure: A senior official in the executive,
legislative, administrative, military or judicial branches of a non-U.S.
government (whether elected or not), a senior official of a major non-U.S.
political party, or a senior executive of a non-U.S. government-owned
corporation. In addition, a Senior Foreign Political Figure includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a Senior Foreign Political Figure.

 

USA PATRIOT Act: The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act) Act of 2001
(Pub. L. No. 107-56).

 

 

 
9

--------------------------------------------------------------------------------

 

  

6.     Independent Nature of Investor’s Obligations and Rights. The obligations
of the Subscriber under this Agreement and any other documents delivered in
connection herewith and therewith (collectively, the “Transaction Documents”)
are several and not joint with the obligations of any other purchaser of Units,
and the Subscriber is not responsible in any way for the performance of the
obligations of any other purchaser of Units under any Transaction Document. The
decision of the Subscriber to purchase Units pursuant to the Transaction
Documents has been made by the Subscriber independently of any other purchaser
of Units. Nothing contained herein or in any Transaction Document, and no action
taken by any purchaser of Units pursuant thereto, shall be deemed to constitute
such purchasers as a partnership, an association, a joint venture, or any other
kind of entity, or create a presumption that the purchasers of Units are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. The Subscriber
acknowledges that no other purchaser of Units has acted as agent for the
Subscriber in connection with making its investment hereunder and that no other
purchaser of Units will be acting as agent of the Subscriber in connection with
monitoring its investment in the Units or enforcing its rights under the
Transaction Documents. The Subscriber shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other purchaser of Units to be joined as an additional party
in any proceeding for such purpose.

 

7.     Miscellaneous.

 

(a)     Subscriber agrees not to transfer or assign this Subscription Agreement
or any of Subscriber’s interest herein and further agrees that the transfer or
assignment of the Securities acquired pursuant hereto shall be made only in
accordance with all applicable laws.

 

(b)     Subscriber agrees that Subscriber cannot cancel, terminate or revoke
this Subscription Agreement or any agreement of Subscriber made hereunder, and
this Subscription Agreement shall survive the death or legal disability of
Subscriber and shall be binding upon Subscriber’s heirs, executors,
administrators, successors and permitted assigns.

 

(c)     Subscriber has read and accurately completed this entire Subscription
Agreement and Memorandum (including all Exhibits attached thereto).

 

(d)     This Subscription Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and may be amended only
by a written execution by all parties.

 

(f)     Subscriber acknowledges it has been advised to consult with his/her/its
own attorney regarding this subscription and Subscriber has done so to the
extent that Subscriber deems appropriate. Subscriber understands and agrees that
Subscriber has not been represented in this transaction by counsel to the
Company or the Placement Agent.

 

(g)     Any notice or other document required or permitted to be given or
delivered to the Subscriber shall be in writing and sent: (i) by registered or
certified mail with return receipt requested (postage prepaid) or (ii) by a
recognized overnight delivery service (with charges prepaid). In lieu of
mailing, either party may cause delivery of such notice, demands and requests to
be made by email, provided that acknowledgment of receipt is made. Notice shall
be deemed given upon personal delivery or receipt of email, or two days after
mailing. All such notices, demands and requests shall be delivered as follows:

 

 

 
10

--------------------------------------------------------------------------------

 

  

If to the Company, at:

 

RealBiz Media Group, Inc.

c/o Tom Grbelja

201 W Passaic Street Suite 301

Rochelle Park NJ 07662

Email: alexa@realbizmedia.com

 

If to the Subscriber, at its address set forth on the signature page to this
Subscription Agreement, or such other address as it shall have specified to the
Company in writing.

 

(h)     Failure of the Company to exercise any right or remedy under this
Subscription Agreement or any other agreement between the Company and the
Subscriber, or otherwise, or delay by the Company in exercising such right or
remedy, will not operate as a waiver thereof. No waiver by the Company will be
effective unless and until it is in writing and signed by the Company.

 

(i)     This Subscription Agreement shall be enforced, governed and construed in
all respects in accordance with the laws of the State of California, as such
laws are applied by the California courts except with respect to the conflicts
of law provisions thereof, and shall be binding upon the Subscriber, the
Subscriber’s heirs, estate, legal representatives, successors and assigns and
shall inure to the benefit of the Company, its successors and assigns.

 

(j)     Any legal suit, action or proceeding arising out of or relating to this
Subscription Agreement or the transactions contemplated hereby shall be
instituted exclusively in state or federal courts located in City of Wilmington,
State of Delaware (the “Delaware Courts”). The parties hereto hereby: (i) waive
any objection which they may now have or hereafter have to the venue of any such
suit, action or proceeding, and (ii) irrevocably consent to the jurisdiction of
the applicable Delaware Court in any such suit, action or proceeding. The
parties further agree to accept and acknowledge service of any and all process
which may be served in any such suit, action or proceeding in the Delaware
Courts and agree that service of process upon a party mailed by certified mail
to such party’s address shall be deemed in every respect effective service of
process upon such party in any such suit, action or proceeding.

 

(k)     If any provision of this Subscription Agreement is held to be invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed modified to conform to such statute or rule of law. Any
provision hereof that may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provisions hereof.

 

(l)      The parties understand and agree money damages would not be a
sufficient remedy for any breach of the Subscription Agreement by the Company or
the Subscriber and that the party against which such breach is committed shall
be entitled to equitable relief, including injunction and specific performance,
as a remedy for any such breach. Such remedies shall not be deemed to be the
exclusive remedies for a breach by either party of the Subscription Agreement
but shall be in addition to all other remedies available at law or equity to the
party against which such breach is committed.

 

 

 
11

--------------------------------------------------------------------------------

 

 

(m)     All pronouns and any variations thereof used herein shall be deemed to
refer to the masculine, feminine, singular or plural, as identity of the person
or persons may require.

 

(n)     This Subscription Agreement may be executed in counterparts and by
facsimile, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

 

 

[Signature Pages Follow]

 

 

 
12

--------------------------------------------------------------------------------

 

 

Signature Page for Individuals:

 

IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.

 

 

$______________________($0.05 per Unit)

 

___________________________________

      Total Purchase Price

Number of Units

____________________________________

___________________________________

Print or Type Name

Print or Type Name (Joint-owner)

____________________________________

___________________________________

Signature

Signature (Joint-owner)

___________________________________

__________________________________

Date

Date (Joint-owner)

____________________________________

___________________________________

IRS Taxpayer Identification Number

IRS Taxpayer Identification Number (Joint-owner)

___________________________________

____________________________________

Address

Address (Joint-owner)

___________________________________

____________________________________

Telephone Number

Telephone Number

___________________________________

____________________________________

Fax Number

Fax Number

___________________________________

____________________________________

E-mail Address

E-mail Address

 

Type of Ownership

 

☐       Individual

☐       Tenants in common

☐       Joint tenants with right of survivorship

☐       Community property (check only if resident of community property state)

☐       Other (please specify:____________________)

 

 

 
13

--------------------------------------------------------------------------------

 

 

Wiring Instructions:

 

Bank Name:

 

California Bank & Trust – Irvine Center Branch

ABA #:

 

121002042

SWIFT:

 

CALBUS66

Tel Number:

 

(949) 223-7500

Address:

 

1900 Main Street, Suite 100

Irvine, CA 92614

Acct #:

 

 #30-904680-31

Acct. Name:

 

Indeglia & Carney LLP Attorney Client Trust Fund, as escrow agent for RealBiz
Media Gruop, Inc.

Reference:

 

RealBiz Media Group, Inc.

 

 

 

 

 

 
14

--------------------------------------------------------------------------------

 

 

Partnerships, Corporations or Other Entities:

 

IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.

 

 

$ ______________________($0.05 per Unit)  

    Total Purchase Price   Number of Units

 

      Print or Type Name of Entity           Address                 Telephone
Number                 Fax Number                 Email Address                
      Taxpayer I.D. No. (if applicable)    Date

 

        By:      

Signature: Name:     Print or Type Name and Indicate   Title:   Title or
Position with Entity          

 

            Signature (other authorized signatory)    Print or Type Name and
Indicate      Title or Position with Entity       

  

Type of Ownership

 

☐       Corporation

☐       Limited Liability Company

☐       Partnership

☐       Trust

☐       Other (please specify:____________________)

 

 

 

 
15

--------------------------------------------------------------------------------

 

 

All subscriptions from partnerships, corporations, trusts or limited liability
companies must be accompanied by resolutions of the appropriate corporate
authority (board of directors, trustee or managing partner or members, as
applicable) and trust documents evidencing the authorization and power to make
the subscription.

 

Wiring Instructions:

 

Bank Name:

 

California Bank & Trust – Irvine Center Branch

ABA #:

 

121002042

SWIFT:

 

CALBUS66

Tel Number:

 

(949) 223-7500

Address:

 

1900 Main Street, Suite 100

Irvine, CA 92614

Acct #:

 

 #30-904680-31

Acct. Name:

 

Indeglia & Carney LLP Attorney Client Trust Fund, as escrow agent for RealBiz
Media Gruop, Inc.

Reference:

 

RealBiz Media Group, Inc.

 

 

 

 
16

--------------------------------------------------------------------------------

 

 

SUBSCRIPTION ACCEPTANCE BY REALBIZ MEDIA GROUP, INC.

 

 

IN WITNESS WHEREOF, the Company has caused this Subscription Agreement to be
executed, and the foregoing subscription accepted, as of the date indicated
below.

 

 

RealBiz Media Group, Inc.

 

 

 

By: __________________________________

       Name: _____________________________

       Title: _______________________________

 

 

 

Date: _______________________, 2015

 

 

 

 

17 